DETAILED ACTION

The applicant amended claims 1, 11, and 12 in the amendment received on 06-10-2021.

The applicant added claim 24 in the amendment received on 06-10-2021.

The claims 1, 5-12, and 14-24 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Applicant's arguments with respect to claims 1, 5-12, and 14-24 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1, 5-12, and 14-24, are based on newly amended matter and are addressed in the rejection below.  

Allowable Subject Matter

Claims 5-10, and 14-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11, 12, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujii et al. (US 20040103210 A1) in view of Betge-Brezetz et al. (US 20040098457 A1) and further in view of Steinberg et al. (US 20040136324 A1). 

With respect to claim 1, Fujii teaches a plurality of network segments into which the communications network has been initially apportioned, each of the plurality of network segments being defined to include a segment management module, one or more routers and a plurality of communications links, the communications links connecting each router to one or more other routers; the communication network further comprising a supervisory management module; wherein a flow of data between a first endpoint and a second endpoint will pass through a set of the plurality of network segments to provide end-to-end route, (i.e., section 0041-0042 teaches network segments with network management modules, one or more routers, links between each router and supervisory management).  Fujii discloses the claimed subject matter as discussed above except each segment management module predicts the performance of the or each router in its respective segment that carries a data flow based on operational data reported by the or each router; if the predicted performance exceeds a threshold value; that segment management module is configured to: a) identify an alternative routing for the data flow within that network segment; and b) if an alternative routing for the data flow cannot be found within that network segment, send a report to the supervisory management module, the supervisory management module being configured to, in use, increase the threshold value for the network segment that generated the report; and decrease the threshold value for one or more other network segments that carry the flow of data; permit the segment management module that sent the report to continue to provide a portion of the end-to-end route.  However, Betge teaches each segment management module predicts the performance of the or each router in its respective segment that carries a data flow based on operational data reported by the or each router , (i.e., section 0049 and  0064 teaches prediction algorithm based on data reported by each router). Betge teaches permit the segment management module that sent the report to continue to provide a portion of the end-to-end route, (i.e., section 0049 and  0064 teaches prediction algorithm based on data reported by each router).   Betge teaches  if the predicted performance exceeds a threshold value, (i.e., section 0067 teaches determination of exceeded condition).  Betge teaches that segment management module will a) identify an alternative routing for the data flow within that network segment; and b) if an alternative routing for the data flow cannot be found within that network segment, send a report to the supervisory management module, the supervisory management module being configured to, in use, increase the threshold value for the network segment that generated the report; and decrease the threshold value for one or more other network segments that carry the flow of data, (i.e., section 0070-0074 teaches re-routing data flow; section 0073 teaches modifying size of a tunnel or increase in threshold; section 0073 teaches modifying size of a tunnel or decrease in threshold) in order to determine the trend of a set of data (abstract). Therefore, based on Fujii in view of Betge, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Betge to the system of Fujii in order to determine the trend of a set of data. Fujii and Betge discloses wherein the communication network is a segmented network in which the plurality of network segments are arranged; to meet an end-to-end quality of service (QoS) threshold; apportion the end-to-end QoS threshold between the segments providing the end-to-end route; so that the end-to-end QoS threshold remains unchanged.  However, Steinberg teaches wherein the communication network is a multi-level hierarchical segmented network in which the plurality of network segments are arranged, (i.e., section 0007 teaches hierarchical network structure and section 0009 teaches core level and access level which teaches hierarchical structure; section 0013 teaches segmented network). Steinberg teaches to meet an end-to-end quality of service (QoS) threshold, (i.e., section 0033 teaches QOS end-to-end).  Steinberg teaches apportion the end-to-end QoS threshold between the segments providing the end-to-end route, (i.e., section 0033 teaches QoS between legs or hops).  Steinberg teaches so that the end-to-end QoS threshold remains unchanged, (i.e., section 0033 teaches QOS end-to-end ) in order to provides for path optimization for routing of a communication session in a network having a plurality of core networks coupled to a plurality of access networks (abstract). Therefore, based on Fujii in view of Betge and further in view of Steinberg, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Steinberg to the system of Fujii and Betge 
With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 24, Betge teaches a network management database provided external to the plurality of network segments, the network management database being configured to store parameters, the network management database being updatable over time and also being queryable by the segment management modules to provide, for each of the segment management modules, an array that states, for a given service flowing through the network, maximum allowable parameters for the respective segments in order to ensure that the end-to-end satisfies an associated service level agreement, (i.e., section 0031-0033 teaches using management information databases to store network measurements and can be searched and read by the network management system). Steinberg further teaches QoS, (i.e., section 0033 teaches QOS parameters). .

Claims 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fujii et al. (US 20040103210 A1) in view of Betge-Brezetz et al. (US 20040098457 A1) in view of Steinberg et al. (US 20040136324 A1 and further in view of Childress et al. (US 20050256946 A1).
With respect to claim 8, Fujii, Betge and Steinberg disclose the claimed subject matter as discussed above except the supervisory management module is configured to send an instruction to the segment management module that generated the report to ignore that the predicted performance will exceed the threshold value.  However, Chidress teaches the supervisory management module is configured to send an instruction to the segment management module that generated the report to ignore that the predicted performance will exceed the threshold value, (i.e., section 0031 teaches determining which SLA to breach or ignore the exceeded value ) in order to allocate resources based on predictions of service level agreement breaches (abstract).  Therefore, based on Fujii  in view of Betge in view of Steinberg and further in view of Chidress, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Chidress to the system of Fujii, Betge and Steinberg in order 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL MESA

Art Unit 2447


/J. M./
Joel Mesa
Examiner, Art Unit 2447

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447